UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7244



DWARNE HAWKINS,

                                           Petitioner - Appellant,

          versus


WARDEN, Charlotte Correctional Institution,
Punta Gorda, Florida; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-02-1548-WMN)


Submitted:   November 25, 2002         Decided:     December 17, 2002


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwarne Hawkins, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwarne Hawkins, a state prisoner, seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).   To be entitled to a certificate of appealability,

Hawkins must make “a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).   When a

district court dismisses solely on procedural grounds, the movant

“must demonstrate both (1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”     Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473 (2000)), cert. denied, 122

S. Ct. 318 (2001).   We have reviewed the record and conclude that

Hawkins has not made the requisite showing. See Hawkins v. Warden,

No. CA-02-1548-WMN (D. Md. July 9, 2002).   Accordingly, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                  2